Citation Nr: 0413541	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  94-46 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left leg disorder.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lymphangitis of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision by the RO in New York, New 
York, which found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a back disorder, left leg disorder 
and right leg disorder.  Additionally, the veteran appealed a 
June 1994 decision which denied entitlement to service 
connection for a heart disorder and a nervous disorder.

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a back disorder, left leg disorder 
and right leg disorder, will be further discussed within the 
Remand section of this decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a heart disorder and a psychiatric disorder and the VA 
has made reasonable efforts to develop such evidence.

2.  A heart disorder is not a disorder of service origin or 
attributable to any incident therein.

3.  A psychiatric disorder is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2003). 

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of June 1994 was issued many 
years before the enactment of VCAA.  Thus, in order to 
satisfy the holding in Pelegrini, the Board would have to 
dismiss as void ab initio, the rating decision of the RO 
which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May 2001, April 2003 and January 2004 in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claim for an increased rating.  In those 
letters, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

The veteran served on active duty from October 1943 to 
January 1946.

The veteran's induction examination, performed in October 
1943, revealed that his heart was clinically evaluated as 
normal and an X-ray study of the chest was negative.  A 
treatment note dated January 1946 showed no evidence of an 
enlarged heart and his rhythm was regular.  Discharge 
examination, performed in January 1946, noted a normal heart 
and cardiovascular system.  An X-ray study of the chest, 
taken at discharge examination, revealed negative results.  
The remaining service medical records are negative for 
complaints or treatment of a heart disorder or psychiatric 
disorder.

VA outpatient treatment notes dated 1974 to 2002 reflect 
ongoing treatment for a heart disorder and a psychiatric 
disorder.  Such records show that the veteran complained of 
anxiety and fear and he specifically feared his own safety 
and the safety of his family.  He was diagnosed with 
depressive neurosis with paranoid feature.  Additional 
medical records show frequent complaints of a rapid 
heartbeat.  A consistent diagnosis reflected supraventricular 
tachycardia and tachy brady.   

In July 1975, the veteran was admitted to the VA hospital 
with complaints of weakness, light-headedness and a rapid 
heartbeat.  He was diagnosed with atrial fibrulation.  

In June 1976, the veteran presented with complaints of heart 
palpitations upon rising in the morning.  A VA hospital 
summary dated June 1976, revealed a diagnosis of paroxysmal 
atrial tachycardia.  

In February 1977, the veteran was admitted to the VA hospital 
because he was extremely fearful that he and his children 
were in imminent danger.  When he was discharged in June 
1977, he was diagnosed with paroxysmal supraventricular 
tachycardia, congestive heart failure and depressive neurosis 
with paranoid features.

A VA hospital discharge summary dated March 1993 shows the 
veteran presented with complaints of heart palpitations, 
clamminess, and dizziness.  He denied any chest pain or 
respiratory complaints.  The pertinent diagnoses were 
supraventricular tachycardia and coronary artery disease.  

In a VA hospital discharge summary dated April 1993, the 
veteran presented with complaints of palpitation.  The 
veteran was discharged and instructed to return if he felt an 
abnormal heart rate.  The pertinent discharge diagnosis was 
coronary artery disease and tachy/brady syndrome.  The 
following day, the veteran returned with complaints of a 
pounding sensation in his chest and a heart rate of 65.  He 
experienced a sharp nonradiating chest pain on the right 
which he stated lasted for 1 second.  He underwent an implant 
pacemaker placement and upon discharge his diagnosis was 
tachy/brady syndrome and status post permanent pacemaker 
insertion.  In August 1994, the left sided pacemaker was 
removed and a pacemaker was inserted in the right side.  

In November 1994, the veteran was admitted to Good Samaritan 
Hospital primarily for infected pacemaker wiring and tachy 
brady syndrome.  He was treated for two weeks with 
intravenous antibiotics.  He was then transferred to 
Montefiore Hospital for the removal of leads found in his 
pacemaker.  

In December 1994, the veteran was admitted to Montefiore 
Hospital with an admitting diagnosis of an infected 
pacemaker.  A discharge diagnosis revealed an infected 
pacemaker and tachy/brady syndrome.  

In undated lay statements from personal aquaintenances of the 
veteran it was reported that the acquaintances visited the 
veteran during the times while he was hospitalized in the 
Bronx VA medical center from approximately December 1946 
until January 1976.    

Analysis

The veteran contends that he incurred a heart disorder and a 
psychiatric disorder in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

Service medical records are negative for findings, treatment, 
or diagnosis of a heart disorder or psychiatric disorder.  
Furthermore, there is no evidence of a heart or psychiatric 
disorder dated within the first post-service year. 

The veteran has submitted no medical evidence or medical 
opinions to substantiate his claim that any current heart 
disorder or psychiatric disorder is related to his active 
service.  Private and VA outpatient treatment notes are 
negative for any link between his heart disorder, psychiatric 
disorder and his service.

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
heart disorder and psychiatric disorder are linked to 
service.  The veteran has asserted that he incurred a heart 
disorder and a psychiatric disorder as a result of his 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's heart disorder or psychiatric disorder are linked 
to service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder and service connection for a 
psychiatric disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a heart disorder is 
denied.

2.  Entitlement to service connection for a psychiatric 
disorder is denied.




REMAND

The Board notes that additional evidence was obtained by the 
RO from the VA medical center (VAMC) in Northport, New York, 
dated between the periods of 1976 to 2002.  The evidence 
contains medical records which pertain directly to the 
veteran's back and leg disabilities.  The RO has not prepared 
a Supplemental Statement of the Case to include this 
evidence; therefore, this constitutes procedural error.  See 
38 C.F.R. §§ 19.9, 19.31(b)(1) (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The RO is to review the VAMC 
treatment records dated from 1976 to 
2002, and any other information provided 
by the veteran.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



